PER CURIAM.
The State of Florida has filed an Emergency Petition for Writ of Certiorari and Motion for Extension of Speedy Trial Period challenging a pretrial order excluding three Drug Enforcement Agents from testifying at trial: Special Agents Dennis Hocker, Charles Noonan, and Dan Maho-ney. The respondent, Christopher Adam Slade, argues that the facts of this case closely resemble State v. Sowers, 763 So.2d 394 (Fla. 1st DCA 2000). The trial court in Sowers excluded the testimony of a key prosecution witness after conducting a Richardson1 hearing. Id. at 396. In this case, however, the trial court did not conduct a full Richardson hearing which would have included a determination of “what effect, if any, did [the violation] have upon the ability of the defendant to properly prepare for trial.” State v. Del Gaudio, 445 So.2d 605, 609 (Fla. 3d DCA 1984). Thus, the trial court here did not properly assess all the appropriate circumstances. See Sowers, 763 So.2d at 399.
Furthermore, the State is entitled to an extension of the speedy trial period during the pendency of this appeal. See State v. Fiorentino, 25 Fla. L. Weekly D772, 2000 WL 305750, — So.2d - (Fla. 3d DCA March 24, 2000); State v. Weber, 466 So.2d 345, 346 (Fla. 3d DCA 1985).
We therefore grant the petition for writ of certiorari.

. Richardson v. State, 246 So.2d 771 (Fla.1971).